HELD BY THE COURT: That the forfeiture is incurred if the goods are not invoiced according to their actual cost at the place of exportation, with design to evade the duties; and it is immaterial whether the discovery of the fraud be made while the goods are passing inspection, or afterwards. That it is not made to appear that the importation was made, or entry offered, by manufacturers on their own account, and the collector must ac- ■ oordingly regard it as made by purchasers, and deal with it as such. That the collector had authority to cause a re-examination and valuation of the goods for dutiable purposes, and, when so made, the examination satisfies the legal prerequisites to an arrest of the goods; and it seems that the government have a right to adopt a seizure, if founded upon a good cause of forfeiture, and proceed for the condemnation of the goods, whether the seizure was regular or not. That the irregularity of appraisement, if any occurred, would not, under that doctrine, annul the action for the forfeiture. That the evidence of reappraisal was admissible to show authority for instituting the action. That “actual cost” is the cost of the goods at the place whence exported, with all dutiable charges added, and the claimants could not defend an undervaluation on the invoice by proving that the goods could be manufactured for the price. That the ruling of the court on the trial was correct